
	
		II
		Calendar No. 678
		110th CONGRESS
		2d Session
		S. 2626
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 10, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 160 East Washington Street in Chagrin Falls, Ohio, as the
		  Sergeant Michael M. Kashkoush Post Office
		  Building.
	
	
		1.Sergeant Michael M. Kashkoush
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 160 East Washington Street in Chagrin Falls, Ohio, shall be
			 known and designated as the Sergeant Michael M. Kashkoush Post Office
			 Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Sergeant Michael M. Kashkoush Post Office
			 Building.
			
	
		April 10, 2008
		Reported without amendment
	
